Exhibit 10.10

 

ASSIGNMENT AND TERMINATION AGREEMENT

 

by and between

 

PALIGENT INC.

 

and

 

INDEVUS PHARMACEUTICALS, INC.

 

--------------------------------------------------------------------------------


 

THIS ASSIGNMENT AND TERMINATION AGREEMENT (“Agreement”) is entered into as of
December 14, 2004 but is effective as of September 27, 2004 (“Effective Date”),
by and between PALIGENT INC. (formerly Heavenlydoor.com, Inc.), a corporation
organized and existing under the laws of the State of Delaware and having its
principal office at 10 East 53rd Street, 33rd Floor, New York, New York 10022
(“PALIGENT”) and INDEVUS PHARMACEUTICALS INC. (formerly Interneuron
Pharmaceuticals, Inc.), a corporation organized and existing under the laws of
the State of Delaware and having its principal office at 99 Hayden Avenue,
Suite 200, Lexington, Massachusetts 02421 (“INDEVUS”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the License Agreement (as defined herein), PALIGENT granted
INDEVUS an exclusive license in the Territory under the PALIGENT Intellectual
Property (each as defined herein) and, pursuant to an amendment to the License
Agreement, granted INDEVUS an option to buy out future payment obligations,
terminate the License Agreement and obtain an assignment of the PALIGENT
Intellectual Property;

 

WHEREAS, PALIGENT is the owner of the PALIGENT Intellectual Property;

 

WHEREAS, the Parties desire to terminate the License Agreement and INDEVUS
desires to obtain from PALIGENT an assignment of the PALIGENT Intellectual
Property and the Third Party Agreements, and PALIGENT desires to grant such
assignment to INDEVUS, all upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties intending
to be legally bound, hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Unless specifically set forth to the contrary herein, the following terms, where
used in the singular or plural, shall have the respective meanings set forth
below:

 


1.1.                              “AFFILIATE” SHALL MEAN (I) ANY CORPORATION OR
BUSINESS ENTITY OF WHICH MORE THAN FIFTY PERCENT (50%) OF THE SECURITIES OR
OTHER OWNERSHIP INTERESTS REPRESENTING THE EQUITY, THE VOTING STOCK OR GENERAL
PARTNERSHIP INTEREST ARE OWNED, CONTROLLED OR HELD, DIRECTLY OR INDIRECTLY, BY A
PARTY; (II) ANY CORPORATION OR BUSINESS ENTITY WHICH, DIRECTLY OR INDIRECTLY,
OWNS, CONTROLS OR HOLDS MORE THAN FIFTY PERCENT (50%) (OR THE MAXIMUM OWNERSHIP
INTEREST PERMITTED BY LAW) OF THE SECURITIES OR OTHER OWNERSHIP INTERESTS
REPRESENTING THE EQUITY, VOTING STOCK OR GENERAL PARTNERSHIP INTEREST OF A PARTY
OR (III) ANY CORPORATION OR BUSINESS ENTITY OF WHICH A PARTY HAS THE RIGHT TO
ACQUIRE, DIRECTLY OR INDIRECTLY, AT LEAST FIFTY PERCENT (50%) OF THE SECURITIES
OR OTHER OWNERSHIP INTERESTS REPRESENTING THE EQUITY, VOTING STOCK OR GENERAL
PARTNERSHIP INTEREST THEREOF.


 


1.2.                              “BUSINESS DAY(S)” SHALL MEAN ANY DAY THAT IS
NOT A SATURDAY OR A SUNDAY OR A DAY ON WHICH THE NEW YORK STOCK EXCHANGE IS
CLOSED.

 

--------------------------------------------------------------------------------


 


1.3.                              “COMPOUND” SHALL MEAN A CONDENSATION POLYMER
OF AN AROMATIC SULFONIC ACID AND AN ALDEHYDE, ANY OTHER COMPOUNDS DISCLOSED OR
COVERED IN THE PALIGENT PATENT ASSETS, AND ANY DERIVATIVE, HOMOLOG, OR ANALOG OF
ANY OF THE FOREGOING, AND ANY ISOMER, SALT, HYDRATE, SOLVATE, AMIDE, ESTER,
METABOLITE, OR PRODRUG OF ANY OF THE FOREGOING.


 


1.4.                              “IMPROVEMENT” SHALL MEAN ANY IMPROVEMENT OR
ENHANCEMENT RELATING TO COMPOUND OR PRODUCT INCLUDING, WITHOUT LIMITATION, ANY
CHANGE OR MODIFICATION TO ANY METHOD, PROCESS, COMPOSITION, OR ANY ENHANCEMENT
IN THE MANUFACTURE, FORMULATION, INGREDIENTS, PREPARATION, PRESENTATION, MEANS
OF DELIVERY, DOSAGE, ADMINISTRATION, USE, INDICATION OR PACKAGING AS WELL AS THE
ADDITION OF OTHER ACTIVE INGREDIENTS.


 


1.5.                              “IND” SHALL MEAN AN INVESTIGATIONAL NEW DRUG
APPLICATION, AS DEFINED IN 21 CFR SECTION 312.3, AND ANY AMENDMENTS THERETO,
FILED WITH ANY REGULATORY AUTHORITY, THE FILING OF WHICH IS NECESSARY TO
COMMENCE CLINICAL TESTING OF PRODUCT IN SUCH REGULATORY JURISDICTION, INCLUDING
IND NUMBER 56,962.


 


1.6.                              “INVENTORY” SHALL MEAN ANY INVENTORY OF
COMPOUND OR PRODUCT OWNED OR CONTROLLED BY PALIGENT OR ANY AFFILIATE AS OF THE
EFFECTIVE DATE, INCLUDING ALL INVENTORY OF FINISHED PRODUCT OR COMPOUND, WHETHER
HELD AT A LOCATION OR FACILITY OF PALIGENT OR ANY AFFILIATE (OR OF ANY OTHER
PERSON ON BEHALF OF PALIGENT OR ANY AFFILIATE) INCLUDING ANY SUCH MATERIALS HELD
BY PHARM-ECO LABORATORIES, INC. AND/OR DOW PHARMACEUTICAL SCIENCES.


 


1.7.                              “LICENSE AGREEMENT” SHALL MEAN THE LICENSE
AGREEMENT BY AND BETWEEN PALIGENT AND INDEVUS EFFECTIVE AS OF JUNE 14, 2000, AS
AMENDED ON APRIL 10, 2003.


 


1.8.                              “PALIGENT INTELLECTUAL PROPERTY” SHALL MEAN
THE PALIGENT PATENT ASSETS, THE PALIGENT KNOW-HOW AND THE TRADEMARKS.


 


1.9.                              “PALIGENT KNOW-HOW” SHALL MEAN ANY AND ALL
INFORMATION AND MATERIALS, INCLUDING BUT NOT LIMITED TO, DISCOVERIES,
INFORMATION, IMPROVEMENTS, PROCESSES, FORMULAS, DATA, INVENTIONS, KNOW-HOW AND
TRADE SECRETS, PATENTABLE OR OTHERWISE, WHICH


 

(I)                                     RELATE TO COMPOUND, PRODUCT OR ANY
IMPROVEMENT; AND

 

(II)                                  ARE OWNED BY PALIGENT OR ANY PALIGENT
AFFILIATE OR ARE IN THE POSSESSION OR CONTROL OF PALIGENT OR ANY PALIGENT
AFFILIATE.

 

Such Know-How shall include, without limitation, all chemical, pharmaceutical,
toxicological, preclinical, clinical, assay control, manufacturing, regulatory,
and any other information used or useful for the development, manufacturing
and/or regulatory approval of Compound or Product, including such rights which
PALIGENT or any PALIGENT Affiliate has to information developed by Third
Parties, including, without limitation any IND or other regulatory filing or
data included in or generated as a result of or under an IND or other regulatory
filing, including data or results from the clinical trials listed on
Schedule 1.9.

 


1.10.                        “PALIGENT PATENT ASSETS” SHALL MEAN ANY AND ALL
PATENTS AND PATENT APPLICATIONS, INCLUDING PROVISIONALS AND PRIORITY FILINGS,
UTILITY MODELS AND THEIR APPLICATIONS (WHICH SHALL BE

 

2

--------------------------------------------------------------------------------



 


DEEMED TO INCLUDE CERTIFICATES OF INVENTION AND APPLICATIONS FOR CERTIFICATES OF
INVENTION AND SUPPLEMENTARY PROTECTION CERTIFICATES, TOGETHER IN ALL CASES WITH
ANY CONTINUATIONS, CONTINUATIONS-IN-PART, DIVISIONS, PATENTS OF ADDITION,
REEXAMINATIONS, REISSUES, RENEWALS AS WELL AS EXTENSIONS, SUPPLEMENTARY
PROTECTION CERTIFICATES AND ANY OTHER PATENT TERM EXTENSIONS OF ANY OF THE
FOREGOING WHICH AS OF THE EFFECTIVE DATE


 


(A)                                  ARE OWNED OR CONTROLLED BY PALIGENT OR ANY
PALIGENT AFFILIATE IN WHOLE OR IN PART, AND


 


(B)                                 RELATE TO COMPOUND, PRODUCT OR ANY
IMPROVEMENT, INCLUDING BUT NOT LIMITED TO METHODS OF THEIR DEVELOPMENT,
MANUFACTURE, OR USE, OR OTHERWISE RELATE TO PALIGENT KNOW-HOW,


 

including but not limited to the patents and patent applications listed on
Schedule 1.10 and any counterparts thereof which have been or may be filed in
other countries.

 


1.11.                        “PARTY” SHALL MEAN PALIGENT OR INDEVUS.


 


1.12.                        “PATENT ASSIGNMENT” SHALL MEAN THE ASSIGNMENT OF
THE PALIGENT PATENT ASSETS IN THE FORM ATTACHED HERETO AS EXHIBIT 1.12 TO BE
EXECUTED BY PALIGENT ON THE EFFECTIVE DATE AND THEREAFTER RECORDED IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND IN ANY FOREIGN NATIONAL PATENT GRANTING
AUTHORITY.


 


1.13.                        “PRODUCT” SHALL MEAN ANY PHARMACEUTICAL COMPOSITION
WHICH CONTAINS COMPOUND AS AT LEAST ONE OF THE THERAPEUTICALLY ACTIVE
INGREDIENTS, IN ANY AND ALL FORMULATIONS, DELIVERY SYSTEMS OR PACKAGE
CONFIGURATIONS FOR ANY INDICATION.


 


1.14.                        “TERRITORY” SHALL MEAN ALL OF THE COUNTRIES IN THE
WORLD.


 


1.15.                        “THIRD PARTY(IES)” SHALL MEAN A PERSON OR ENTITY
WHO OR WHICH IS NEITHER A PARTY NOR AN AFFILIATE OF A PARTY.


 


1.16.                        “THIRD PARTY AGREEMENTS” SHALL MEAN ANY AND ALL
AGREEMENTS BETWEEN PALIGENT AND ANY THIRD PARTY RELATING TO THE DEVELOPMENT OF
COMPOUND OR PRODUCT, INCLUDING THE AGREEMENTS LISTED ON SCHEDULE 1.16.


 


1.17.                        “TRADEMARKS” SHALL MEAN THE TRADEMARKS LISTED ON
SCHEDULE 1.17, ALL RELATED DOMAIN NAMES AND OTHER TRADEMARK RELATED RIGHTS
RELATING TO COMPOUND OR PRODUCT.


 


1.18.                        “TRADEMARK ASSIGNMENT” SHALL MEAN THE ASSIGNMENT OF
THE TRADEMARKS IN THE FORM ATTACHED HERETO AS EXHIBIT 1.18, TO BE EXECUTED BY
PALIGENT ON THE EFFECTIVE DATE AND THEREAFTER RECORDED IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND IN ANY FOREIGN NATIONAL TRADEMARK GRANTING
AUTHORITY.

 

3

--------------------------------------------------------------------------------


 


ARTICLE II


 


TERMINATION OF LICENSE AGREEMENT; ASSIGNMENT


 


2.1.                              IN CONSIDERATION OF THE PAYMENT OF US$500,000
BY INDEVUS TO PALIGENT, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED BY PALIGENT,
THE FOLLOWING SHALL OCCUR WITH EFFECT ON, FROM AND AS OF THE EFFECTIVE DATE:


 


(A)                                  TERMINATION.  THE LICENSE AGREEMENT SHALL
BE AND IS HEREBY CANCELLED AND TERMINATED IN ITS ENTIRETY.  NOTWITHSTANDING ANY
PROVISION CONTAINED IN THE LICENSE AGREEMENT, NEITHER PARTY SHALL HAVE ANY
OBLIGATION OR LIABILITY TO THE OTHER PARTY UNDER THE LICENSE AGREEMENT OR IN
CONNECTION WITH THE TERMINATION THEREOF, EXCEPT THAT THE PROVISIONS OF
ARTICLE IV OF THE LICENSE AGREEMENT SHALL SURVIVE THE TERMINATION THEREOF ON THE
TERMS SET FORTH IN THE LICENSE AGREEMENT.


 


(B)                                 ASSIGNMENTS.  PALIGENT, ON BEHALF OF ITSELF
AND ANY PALIGENT AFFILIATE, SHALL, AND HEREBY IRREVOCABLY, ABSOLUTELY AND
UNCONDITIONALLY ASSIGNS, TRANSFERS AND CONVEYS TO INDEVUS, AND INDEVUS HEREBY
ACCEPTS FROM PALIGENT, (I) ALL OF PALIGENT’S RIGHTS, TITLE AND INTEREST
THROUGHOUT THE TERRITORY IN AND TO THE PALIGENT INTELLECTUAL PROPERTY, INCLUDING
THE RIGHT TO BRING AN ACTION FOR PAST PATENT OR TRADEMARK INFRINGEMENT; (II) THE
THIRD PARTY AGREEMENTS AND ALL OF PALIGENT’S RIGHTS AND INTEREST THROUGHOUT THE
TERRITORY IN AND UNDER THE THIRD PARTY AGREEMENTS; AND (III) ALL OF PALIGENT’S
RIGHTS, TITLE AND INTEREST IN AND TO ANY INVENTORY.  THE FOREGOING ASSETS ARE
SOMETIMES REFERRED TO COLLECTIVELY HEREIN AS THE “ASSIGNED ASSETS” AND THE
FOREGOING ASSIGNMENTS ARE SOMETIMES REFERRED TO HEREIN AS THE “ASSIGNMENT.”


 


2.2.                              PALIGENT SHALL NOT EXECUTE ANY WRITING OR DO
ANY ACT WHATSOEVER CONFLICTING WITH THE ASSIGNMENT, AND SHALL, AT ANY TIME UPON
REQUEST WITHOUT FURTHER OR ADDITIONAL CONSIDERATION, EXECUTE AND PERFORM SUCH
ADDITIONAL ASSIGNMENTS, INSTRUMENTS AND OTHER WRITINGS, EACH OF WHICH SHALL BE
PREPARED BY, AND AT THE SOLE COST AND EXPENSE OF, INDEVUS AND DO SUCH ADDITIONAL
ACTS AS INDEVUS MAY DEEM NECESSARY OR DESIRABLE TO PERFECT INDEVUS’ ENJOYMENT OF
THE GRANT OF THE ASSIGNMENT; PROVIDED SUCH ACTS DO NOT REQUIRE THE EXPENDITURE
OF ANY FUNDS BY PALIGENT OR ANY AFFILIATE THEREOF (IN ALL CASES OTHER THAN FEES
OR EXPENSES THAT WERE PAID OR INCURRED BY PALIGENT PRIOR TO OR AS OF THE
EFFECTIVE DATE OR LEGAL FEES AND EXPENSES OF PALIGENT RELATING TO THE EXECUTION
OF THIS AGREEMENT, ALL OF WHICH SHALL BE THE RESPONSIBILITY OF PALIGENT), IT
BEING UNDERSTOOD THAT THE FOREGOING COVENANT AND AGREEMENT SHALL BIND ASSIGNS
AND LEGAL REPRESENTATIVES OF PALIGENT AND INURE TO THE BENEFIT OF THE ASSIGNS
AND LEGAL REPRESENTATIVES OF INDEVUS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, (I) PALIGENT SHALL EXECUTE AND DELIVER TO INDEVUS THE PATENT
ASSIGNMENT AND THE TRADEMARK ASSIGNMENT SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT; AND ANY FOREIGN COUNTERPARTS THEREOF PROMPTLY
THEREAFTER (II) THE ASSIGNMENTOF THE ASSIGNED ASSETS SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 2.4; AND (III) NEITHER PALIGENT NOR ANY OF ITS AFFILIATES
SHALL DIRECTLY OR INDIRECTLY MARKET, PROMOTE, SELL AND/OR DISTRIBUTE IN THE
TERRITORY, ANY PRODUCT UNDER ANY TRADEMARK THAT IS CONFUSINGLY SIMILAR TO THE
TRADEMARKS.


 


2.3.                              AS PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE
DATE, PALIGENT SHALL TRANSFER TO INDEVUS ALL PALIGENT INTELLECTUAL PROPERTY NOT
PREVIOUSLY MADE AVAILABLE TO INDEVUS, IN ELECTRONIC FORMAT, WHERE AVAILABLE, AND
HARD COPIES (OR, UPON INDEVUS’ REQUEST, ORIGINALS), ALL

 

4

--------------------------------------------------------------------------------


 


OF WHICH SHALL BE SUBJECT TO THE ASSIGNMENT; IT BEING UNDERSTOOD THAT PALIGENT,
TO ITS KNOWLEDGE, HAS PREVIOUSLY DELIVERED TO INDEVUS OR ITS AGENTS OR EMPLOYEES
ALL FILES, DOCUMENTS AND OTHER MATERIALS RELATING TO THE PALIGENT INTELLECTUAL
PROPERTY.  THE PARTIES ACKNOWLEDGE AND AGREE THAT, PURSUANT TO THE LICENSE
AGREEMENT, IND NUMBER 56,962 HAS PREVIOUSLY BEEN TRANSFERRED BY PALIGENT TO
INDEVUS AND IS HELD BY AND IN THE NAME OF INDEVUS.


 


2.4.                              NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NO THIRD PARTY AGREEMENT SHALL BE DEEMED ASSIGNED
TO INDEVUS PURSUANT TO THIS AGREEMENT IF THE ATTEMPTED ASSIGNMENT OF THE SAME TO
INDEVUS WITHOUT THE CONSENT OR APPROVAL OF THE OTHER PARTY THERETO OR OF ANY
GOVERNMENTAL ENTITY, INCLUDING BUT NOT LIMITED TO ANY REGULATORY AUTHORITY,
WOULD BE PROHIBITED BY LAW, WOULD BE INEFFECTIVE OR WOULD CONSTITUTE A MATERIAL
BREACH THEREOF. IF ANY SUCH CONSENT OR APPROVAL IS REQUIRED BUT NOT OBTAINED ON
OR PRIOR TO THE EFFECTIVE DATE, PALIGENT COVENANTS AND AGREES THAT:


 


(A)                                  THE ECONOMIC (BENEFICIAL) INTEREST IN OR TO
SUCH THIRD PARTY AGREEMENT SHALL IN ANY EVENT PASS TO INDEVUS, AND ANY AND ALL
LIABILITIES, OBLIGATIONS AND RESPONSIBILITIES PERTAINING TO SUCH THIRD PARTY
AGREEMENTS SHALL BE ASSUMED (AND PALIGENT SHALL BE INDEMNIFIED AND HELD HARMLESS
FROM THE SAME, EXCEPT FOR LIABILITIES ARISING OR RESULTING FROM ACTS OR
OMISSIONS BY PALIGENT) BY INDEVUS, IN EACH CASE AS OF THE EFFECTIVE DATE
HEREUNDER;


 


(B)                                 FROM AND AFTER THE EFFECTIVE DATE, PALIGENT
SHALL HOLD AND DECLARE THAT THEY HOLD ANY AND ALL SUCH THIRD PARTY AGREEMENT FOR
THE BENEFIT OF INDEVUS;


 


(C)                                  AT THE REQUEST OF INDEVUS, PALIGENT SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AND SECURE ANY AND ALL CONSENTS
AND APPROVALS THAT MAY BE NECESSARY TO EFFECT THE VALID TRANSFER, CONVEYANCE OR
ASSIGNMENT OF THE SAME TO INDEVUS WITHOUT ADVERSELY CHANGING ANY OF THE MATERIAL
TERMS OR CONDITIONS THEREOF (INCLUDING, WITHOUT LIMITATION, THE FORMAL
ASSIGNMENT OR NOVATION OF ANY OF THE SAME, IF SO REQUIRED), DESIGNED TO PROVIDE
TO INDEVUS THE BENEFITS OF SUCH THIRD PARTY AGREEMENT THAT IT WOULD HAVE
OBTAINED HAD THE THIRD PARTY AGREEMENT BEEN DEEMED ASSIGNED TO INDEVUS UNDER
THIS AGREEMENT AND, ONCE APPROVAL OR CONSENT FOR THE ASSIGNMENT OF ANY SUCH
THIRD PARTY AGREEMENT IS OBTAINED, PALIGENT SHALL ASSIGN SUCH THIRD PARTY
AGREEMENT TO INDEVUS AT NO ADDITIONAL COST TO INDEVUS; AND


 


(D)                                 PALIGENT SHALL COOPERATE WITH INDEVUS IN ANY
OTHER REASONABLE ARRANGEMENT DESIGNED TO PROVIDE FOR INDEVUS THE BENEFITS OF AND
TO SUCH ASSIGNED ASSETS.


 


ARTICLE III


 


REPRESENTATION AND WARRANTIES


 


3.1.                              PALIGENT REPRESENTATIONS AND WARRANTIES. 
PALIGENT REPRESENTS AND WARRANTS TO INDEVUS THAT AS OF THE EFFECTIVE DATE:


 


(A)                                  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY PALIGENT AND CONSTITUTES LEGAL, VALID, AND BINDING OBLIGATIONS
ENFORCEABLE AGAINST PALIGENT IN ACCORDANCE

 

5

--------------------------------------------------------------------------------


 

with its terms, except as enforceability is limited by (i) any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditor’s rights generally, or (ii) general principles of equity, whether
considered in a proceeding in equity or at law;


 


(B)                                 NO APPROVAL, AUTHORIZATION, CONSENT, OR
OTHER ORDER OR ACTION OF OR FILING WITH ANY COURT, ADMINISTRATIVE AGENCY OR
OTHER GOVERNMENTAL AUTHORITY IS REQUIRED FOR THE EXECUTION AND DELIVERY BY
PALIGENT OF THIS AGREEMENT OR THE CONSUMMATION BY PALIGENT OF THE TRANSACTIONS
CONTEMPLATED HEREBY; THE EXECUTION, DELIVERY, AND PERFORMANCE BY PALIGENT OF
THIS AGREEMENT AND EACH SUCH AGREEMENT, DOCUMENT AND INSTRUMENT CONTEMPLATED BY
THIS AGREEMENT TO WHICH PALIGENT IS A PARTY (I) DO NOT VIOLATE ANY PROVISION OF
THE CERTIFICATE OR ARTICLES OF INCORPORATION OR OTHER SIMILAR GOVERNING
INSTRUMENTS OR BY-LAWS OF PALIGENT; AND (II) DO NOT AND WILL NOT RESULT IN A
BREACH OF, CONSTITUTE A DEFAULT UNDER ANY MATERIAL AGREEMENT, ORDER, WRIT,
JUDGMENT, OR AWARD TO WHICH PALIGENT IS A PARTY OR BY WHICH ANY PROPERTY OF
PALIGENT IS BOUND OR AFFECTED;


 


(C)                                  PALIGENT HAS THE FULL CORPORATE POWER AND
AUTHORITY TO ENTER INTO AND DELIVER THIS AGREEMENT, TO GRANT THE ASSIGNMENT AND
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY; ALL CORPORATE ACTS AND OTHER
PROCEEDINGS REQUIRED TO BE TAKEN TO AUTHORIZE SUCH EXECUTION, DELIVERY, AND
CONSUMMATION HAVE BEEN DULY AND PROPERLY TAKEN AND OBTAINED;


 


(D)                                 SCHEDULE 1.10 IS A COMPLETE AND ACCURATE
LIST OF ALL PATENTS AND PATENT APPLICATIONS IN THE TERRITORY RELATING TO
COMPOUND OR PRODUCT OWNED OR CONTROLLED BY PALIGENT; TO PALIGENT’S KNOWLEDGE,
THE ISSUED PATENTS INCLUDED IN THE PALIGENT PATENT ASSETS ARE VALID AND
ENFORCEABLE OVER ANY REFERENCES OR PRIOR ART; PALIGENT IS THE SOLE AND EXCLUSIVE
OWNER OF THE PALIGENT INTELLECTUAL PROPERTY, ALL OF WHICH ARE FREE AND CLEAR OF
ANY LIENS, CHARGES AND ENCUMBRANCES, AND, TO PALIGENT’S KNOWLEDGE, NO OTHER
PERSON, CORPORATE OR OTHER PRIVATE ENTITY, OR GOVERNMENTAL OR UNIVERSITY ENTITY
OR SUBDIVISION THEREOF HAS ANY CLAIM OF OWNERSHIP OR RIGHTS THEREIN, WHATSOEVER
(OTHER THAN, PRIOR TO THE EFFECTIVE DATE, PURSUANT TO THE LICENSE AGREEMENT);
PALIGENT HAS NOT PREVIOUSLY ASSIGNED, TRANSFERRED, CONVEYED, LICENSED OR
OTHERWISE ENCUMBERED ITS RIGHT, TITLE AND INTEREST IN OR TO ANY OF THE PALIGENT
INTELLECTUAL PROPERTY OR THE THIRD PARTY AGREEMENTS OR ENTERED INTO ANY
AGREEMENT WITH ANY THIRD PARTY WHICH IS IN CONFLICT WITH THE RIGHTS GRANTED TO
INDEVUS PURSUANT TO THIS AGREEMENT;


 


(E)                                  PALIGENT HAS TRANSFERRED TO INDEVUS THE
FILES FOR THE PALIGENT PATENT ASSETS AS WELL AS ALL INFORMATION RECEIVED BY
PALIGENT AS OF THE EFFECTIVE DATE RELATING TO THE PALIGENT PATENT ASSETS AS WELL
AS ALL INFORMATION RECEIVED BY PALIGENT CONCERNING THE INSTITUTION OR POSSIBLE
INSTITUTION OF ANY INTERFERENCE, OPPOSITION, REEXAMINATION, REISSUE, REVOCATION,
NULLIFICATION, OR ANY OFFICIAL PROCEEDING INVOLVING A PALIGENT PATENT ASSET, AND
WILL CONTINUE TO MAKE ALL SUCH DISCLOSURES TO INDEVUS REGARDING ANY NEW
SIGNIFICANT EVENT OF WHICH PALIGENT BECOMES AWARE RELATING TO THE PALIGENT
PATENT ASSETS;


 


(F)                                    THERE ARE NO CLAIMS, JUDGMENTS OR
SETTLEMENTS AGAINST OR OWED BY PALIGENT RELATING TO THE PALIGENT PATENT ASSETS
OR THE TRADEMARKS OR PENDING OR, TO THE BEST OF PALIGENT’S KNOWLEDGE, THREATENED
CLAIMS OR LITIGATION AGAINST PALIGENT RELATING TO THE PALIGENT PATENT ASSETS OR
THE TRADEMARKS;

 

6

--------------------------------------------------------------------------------


 


(G)                                 PALIGENT HAS DISCLOSED TO INDEVUS ALL
RELEVANT INFORMATION KNOWN BY IT REGARDING THE PALIGENT INTELLECTUAL PROPERTY
REASONABLY RELATED TO THE DEVELOPMENT AND COMMERCIALIZATION OF PRODUCT.;


 


(H)                                 PRIOR TO AND AS OF THE EFFECTIVE DATE, NO
REGULATORY FILINGS RELATING TO REGULATORY REVIEW OR APPROVAL OF COMPOUND OR
PRODUCT HAVE BEEN FILED BY PALIGENT OR ANY PALIGENT AFFILIATE WITH ANY
GOVERNMENT AUTHORITY IN ANY PART OF THE WORLD FOR ANY PRODUCT RELATING TO
COMPOUND OR PRODUCT, EXCEPT FOR IND NUMBER 56,962, WHICH HAS BEEN TRANSFERRED TO
INDEVUS;


 


(I)                                     EXCEPT FOR ANY ROYALTY PAYMENTS THAT MAY
BE OWED PURSUANT TO THE THIRD PARTY AGREEMENTS LISTED ON SCHEDULE 1.16, NO
ROYALTY PAYMENTS ARE OWED BY PALIGENT TO ANY THIRD PARTY WITH RESPECT TO THE
COMPOUND OR PRODUCT; PALIGENT HAS FURNISHED INDEVUS WITH A TRUE AND COMPLETE
COPY OF THE THIRD PARTY AGREEMENTS, EACH OF WHICH, TO PALIGENT’S KNOWLEDGE, IS
IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS AND PALIGENT IS NOT IN
DEFAULT OR BREACH OF ANY OF THE THIRD PARTY AGREEMENTS, NOR HAS IT RECEIVED ANY
NOTICE OF ANY DEFAULTS, BREACHES OR VIOLATION THEREUNDER; AND, TO PALIGENT’S
KNOWLEDGE, NO OTHER PARTY TO THE THIRD PARTY AGREEMENTS IS IN DEFAULT OR BREACH
OF SUCH AGREEMENT; AND


 


3.2.                              INDEVUS REPRESENTATIONS, WARRANTIES.  INDEVUS
REPRESENTS AND WARRANTS TO PALIGENT THAT AS OF THE EFFECTIVE DATE:


 


(A)                                  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY INDEVUS AND CONSTITUTES LEGAL, VALID, AND BINDING OBLIGATIONS
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS EXCEPT AS
ENFORCEABILITY IS LIMITED BY (I) ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING CREDITOR’S RIGHTS GENERALLY,
OR (II) GENERAL PRINCIPLES OF EQUITY, WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW;


 


(B)                                 IT HAS FULL CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.  ALL CORPORATE ACTS AND OTHER PROCEEDINGS REQUIRED TO BE
TAKEN TO AUTHORIZE SUCH EXECUTION, DELIVERY, AND CONSUMMATION HAVE BEEN DULY AND
PROPERLY TAKEN AND OBTAINED; AND


 


(C)                                  NO APPROVAL, AUTHORIZATION, CONSENT, OR
OTHER ORDER OR ACTION OF OR FILING WITH ANY COURT, ADMINISTRATIVE AGENCY OR
OTHER GOVERNMENTAL AUTHORITY IS REQUIRED FOR THE EXECUTION AND DELIVERY BY
INDEVUS OF THIS AGREEMENT.


 


ARTICLE IV


 


MISCELLANEOUS


 


4.1.                              NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS
WHICH ARE REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SUFFICIENT IF
DELIVERED PERSONALLY, SENT BY FACSIMILE (AND PROMPTLY CONFIRMED BY PERSONAL
DELIVERY, REGISTERED OR CERTIFIED MAIL OR OVERNIGHT COURIER), SENT BY
NATIONALLY-RECOGNIZED OVERNIGHT COURIER OR SENT BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:


 

7

--------------------------------------------------------------------------------


 

if to INDEVUS to:

 

INDEVUS PHARMACEUTICALS, INC.
99 Hayden Avenue
Lexington, MA 02421
Attention:  President
Fax No.: 781-862-3859

 

if to PALIGENT to:

 

PALIGENT, INC.
10 East 53rd Street, 33rd Floor
New York, NY 10022
Attention:  President
Fax No.: (212) 755-5463

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith.  Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile on a Business Day, upon confirmed delivery by
nationally-recognized overnight courier if so delivered and on the third
Business Day following the date of mailing if sent by registered or certified
mail.

 


4.2.                              APPLICABLE LAW.  THE AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF
AMERICA AND STATE OF NEW YORK WITHOUT REFERENCE TO ANY RULES OF CONFLICT OF
LAWS.


 


4.3.                              ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING
THE EXHIBITS AND SCHEDULES HERETO, CONTAIN THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PREVIOUS AGREEMENTS, WRITINGS AND UNDERSTANDINGS, INCLUDING
WITHOUT LIMITATION, THE LICENSE AGREEMENT (EXCEPT AS SPECIFICALLY SET FORTH
HEREIN).  THIS AGREEMENT MAY BE AMENDED, OR ANY TERM HEREOF MODIFIED, ONLY BY A
WRITTEN INSTRUMENT DULY EXECUTED BY ALL PARTIES HERETO.


 


4.4.                              HEADINGS.  THE CAPTIONS TO THE SEVERAL
ARTICLES AND SECTIONS HEREOF ARE NOT A PART OF THE AGREEMENT, BUT ARE MERELY
GUIDES OR LABELS TO ASSIST IN LOCATING AND READING THE SEVERAL ARTICLES AND
SECTIONS HEREOF.


 


4.5.                              COUNTERPARTS.  THE AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


4.6.                              USE OF NAMES.  EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, NEITHER PARTY SHALL USE THE NAME OF THE OTHER PARTY IN RELATION
TO THIS TRANSACTION IN ANY PUBLIC ANNOUNCEMENT, PRESS RELEASE OR OTHER PUBLIC
DOCUMENT WITHOUT THE CONSENT OF SUCH OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT EITHER PARTY MAY USE
THE NAME OF THE OTHER PARTY IN ANY DOCUMENT REQUIRED TO COMPLY WITH APPLICABLE
LAWS, RULES OR REGULATIONS.


 


4.7.                              SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING ON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

 

8

--------------------------------------------------------------------------------


 


4.8.                              THIRD PARTIES.  THIS AGREEMENT DOES NOT CREATE
ANY RIGHTS, CLAIMS OR BENEFITS INURING TO ANY PERSON THAT IS NOT A PARTY HERETO
NOR CREATE OR ESTABLISH ANY THIRD PARTY BENEFICIARY HERETO.


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

PALIGENT INC.

 

 

By:

/s/ Salvatore A. Bucci

 

 

Name:

Salvatore A. Bucci

 

Title:

President and Chief Executive Officer

 

 

 

 

INDEVUS PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Glenn L. Cooper

 

 

Name:

Glenn L. Cooper, M.D.

 

Title:

President and Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1.9

 

CLINICAL TRIALS

 

•                                          Protocol RD 499/20914:  A Rising
Single Dose Tolerance Study of PRO 2000/5 in Adult Healthy Volunteers

 

•                                          Protocol PRO 2000/5-01:  A
Multi-center Phase I/II Randomized, Controlled, Open-label Study to Determine
the Safety and Anti-HIV-1 Activity of a Continuous Infusion of PRO 2000/5 in
HIV-1 Positive Patients

 

•                                          Protocol PRO 2000/5-02:  A Single
Center Phase I/II Open-label Study to Determine the Safety and Anti-HIV-1
Activity of Multiple Single-dose Infusions of PRO 2000/5 in HIV Seropositive
Patients

 

•                                          Protocol PRO 2000/5-03:  A Phase I
Study to Assess the Safety and Tolerance of PRO 2000/5 Gel in Healthy Volunteers

 

•                                          Protocol PRO 2000/5-04:  A Phase I
Study to Assess the Safety and Tolerance of PRO 2000/5 Gel in Healthy Volunteers

 

•                                          Protocol HIVNET 020:  A Phase I
Multicenter Dose Escalation Safety and Acceptability Study of the
Investigational Vaginal Microbicide Agent PRO 2000/5 Gel (P)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.10

 

PALIGENT PATENT ASSETS

 

1)  Compound for inhibiting HIV infectivity.

Inventors:  S. K. Singh, R. J. Patch, P. V. Pallai, E. A. Neidhardt, G. P.
Pallace, K. J. Willis, T. M. Sampo, K. W. McDonald, Z. Shi

 

Issued U.S. Patents:

 

Patent No.

US 5,614,559

Issue Date:

25 March 1997

 

 

Patent No.

US 5,677,343

Issue Date:

14 October 1997

 

 

Patent No.

US 6,075,050

Issue Date:

13 June 2000

 

 

Patent No.

US 6,365,625

Issue Date:

2 April 2002

 

 

 

 

Patent Family:

 

 

 

PCT:

 

Application No.:

PCT/US94/13335

Application Date:

17 November 1994

Publication No.:

WO 9514479

Publication Date:

01 June 1995

Title:

Condensation Polymer of an Aromatic Sulfonic Acid and an Aldehyde for inhibiting
HIV Infectivity

Status:

Inactive

 

 

 

 

Canada:

 

Application No.:

2,177,257

Application Date:

17 November 1994

Language:

English

 

 

EPC:

 

Application No.:

95 902 606

Application Date:

17 November 1994

 

2

--------------------------------------------------------------------------------


 

Language:

English

Designated States: (National)  AT; BE; CH; DE; DK; ES; FR; GB; GR; IE; IT; LI;
LU; MC; NL; PT; SE

 

 

 

 

Japan:

 

Application No.:

7-515151

Application Date:

17 November 1994

Language:

Japanese

 

 

 

 

U.S.:

 

Application No.:

08/156,443

Application Date:

23 November 1993

Inactive:

Abandoned

 

 

 

 

U.S.:

 

Application No.:

08/468,877

Application Date:

05 July 1995

Inactive:

Abandoned

CIP of 08/245,619

 

 

 

(2)  Sulfonic acid and aldehyde condensation polymers for preventing pregnancy.

Inventors:  A.J. Sonderfan, A. T. Profy, T. Chancellor, M. McKinlay

 

 

Issued U.S. Patent:

 

 

 

Patent No.

US 5,958,399

Issue Date:

28 September 1999

Title:

Sulfonic Acid and Aldehyde Condensation Polymers for Preventing Pregnancy

 

 

 

 

Patent Family:

 

 

 

PCT:

 

Application No.:

PCT/US98/08440

Application Date:

27 April 1998

Publication No:

WO 9848819

Publication Date:

05 November 1998

Status:

Inactive

 

 

Designated States: (National)  AL; AM; AT; AU; AZ; BA; BB; BG; BR; BY; CA; CH;
CN; CU; CZ; DE; DK; EE; ES; FI; GB; GE; GH; GM; GW; HU; ID;

 

3

--------------------------------------------------------------------------------


 

IL; IS; JP; KE; KG; KP; KR; KZ; LC; LK; LR; LS; LT; LU; LV; MD; MG; MK; MN; MW;
MX; NO; NZ; PL; PT; RO; RU; SD; SE; SG; SI; SK; SL; TJ; TM; TR; TT; UA; UG; UZ;
VN; YU; ZW (Regional) GH; GM; KE; LS; MW; SD; SZ; UG; ZW; AM; AZ; BY; KG; KZ;
MD; RU; TJ; TM; AT; BE; CH; CY; DE; DK; ES; FI; FR; GB; GR; IE; IT; LU; MC; NL;
PT; SE; BF; BJ; CF; CG; CI; CM; GA; GN; ML; MR; NE; SN; TD; TG

 

 

Australia:

 

Patent No.

AU 732693

Issue Date:

9 August 2001

 

 

 

 

Brazil:

 

Application No.:

P19809378-9

Application Date:

27 April 1998

Language:

Portuguese

 

 

 

 

Canada:

 

Application No.:

CA 2,288,024

Application Date:

27 April 1998

Language:

English

 

 

 

 

China:

 

Patent No.

ZL98804711.X

Issue Date:

15 October 2003

Language:

Chinese

 

 

 

 

Hong Kong:

 

Patent No.

HK 1027981

Issue Date:

18 June 2004

Language:

English

 

 

 

 

Japan:

 

Application No:

10547245

Application Date:

27 April 1998

Publication No.:

JP 2001523251

Publication Date:

20 November 2001

Language:

Japanese

 

4

--------------------------------------------------------------------------------


 

Mexico:

 

Application No.:

999985

Application Date:

27 April 1998

Title:

Condensation Polymer Composition for Preventing Pregnancy

 

 

 

 

New Zealand:

 

Patent No.

NZ 500640

Issue Date:

10 May 2001

Language:

English

 

 

 

 

Russia:

 

Publication No.

RU 2203672

Publication Date:

10 May 2003

Language:

Russian

 

 

 

 

South Africa:

 

Patent No.:

ZA 9803655

Issue Date:

24 February 1999

Language:

English

 

 

 

 

South Korea:

 

Application No.:

1999-7010094

Application Date:

27 April 1998

Request for exam:

25 April 2003

Title:

Condensation Polymer Composition for Preventing Pregnancy

 

 

 

 

EPC:

 

Patent No.

0 981 354

Grant Date:

16 June 2004

Application No.

98 91 9920

Title:

Condensation Polymer Composition for Preventing Pregnancy

 

 

 

 

Austria:

 

Patent No.

E269092

Issue Date:

16 June 2004

 

 

 

 

Belgium:

 

Application No.:

0981354

Application Date:

27 April 1998

 

5

--------------------------------------------------------------------------------


 

Publication No:

0981354

 

 

 

 

Cyprus:

 

Patent No.:

0981354

Anticipated Patent Date:

16 June 2004

 

 

 

 

Denmark:

 

Patent No.:

0981354

Anticipated Patent Date:

16 June 2004

 

 

 

 

Finland:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

France:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Germany:

 

Patent No.:

DE 69824580.6-08

Patent Date:

16 June 2004

 

 

 

 

Great Britain

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Greece:

 

Patent No.:

0981354

Anticipated Patent Date:

01 March 2004

 

 

 

 

Ireland:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Italy:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Luxembourg:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Monaco:

 

Patent No.:

0981354

 

6

--------------------------------------------------------------------------------


 

Anticipated  Patent Date:

16 June 2004

 

 

Netherlands:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Portugal:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Spain:

 

Patent No.:

0981354

Anticipated Patent Date:

16 June 2004

 

 

 

 

Sweden:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Switzerland/Liechtenstein:

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

 

 

 

Albania:

 

Patent No.:

0981354

Anticipated Patent Date:

16 June 2004

 

 

 

 

Lithuania:

 

Patent No.:

0981354

Anticipated Patent Date:

16 June 2004

 

 

 

 

Latvia:

 

Patent No.:

P04448

Patent Date:

16 June 2004

 

 

 

 

Romania:

 

Patent No.:

0981354

Anticipated Patent Date:

16 June 2004

 

 

 

 

Slovenia:

 

Patent No.:

P9830686

Patent Date:

16 June 2004

 

 

 

 

Yugoslavia (Macedonia):

 

Patent No.:

0981354

Patent Date:

16 June 2004

 

7

--------------------------------------------------------------------------------


 

EXHIBIT 1.12

 

PATENT ASSIGNMENT

 

WHEREAS PALIGENT INC., formerly HeavenlyDoor.com Inc., a corporation organized
and existing under the laws of the State of Delaware and having its principal
office at 10 East 53rd Street, 33rd Floor, New York, New York 10022
(“Assignor”), is the sole owner of the entire right, title and interest in the
patents and patent applications listed in Schedule A, attached hereto; and

 

WHEREAS, Indevus Pharmaceuticals, Inc., a corporation organized and existing
under the laws of the State of Delaware and having its principal office at 99
Hayden Avenue, Suite 200, Lexington, Massachusetts 02421 (“Assignee”), is
desirous of acquiring the entire right, title and interest in and to the
inventions disclosed or claimed in said patents and patent applications, and in
and to any and all Letters Patent of the United States and any foreign countries
which may be obtained therefore;

 

NOW, THEREFORE, for good and valuable consideration, the receipt for and
sufficiency of which is hereby acknowledged, Assignor does hereby sell, assign,
transfer and set over unto the Assignee, its legal representatives, successors,
and assigns, the entire right, title and interest in and to said patents and
patent applications, including the right to sue for past infringement, as set
forth in the above-mentioned Exhibit A and the inventions disclosed or claimed
therein, including any continuations, continuations-in-part, divisions,
reissues, re-examinations or extensions thereof, and to any and all Letters
Patents of the United States and any foreign countries which may be issued for
said inventions;

 

Assignor also hereby agrees with the said Assignee that Assignor will not
execute any writing or do any act whatsoever conflicting with these presents,
and that it will, at any time upon request without further or additional
consideration but at the expense of said Assignee, execute such additional
assignments and other writing and do such additional acts as said Assignee may
deem necessary or desirable to perfect said Assignee’s enjoyment of this grant,
and render all necessary assistance in making application for and obtaining
original, divisional, continuations, continuations-in-part, reexamined,
reissued, or extended Letters Patent of the United States or of any and all
foreign countries on said inventions, and in enforcing any rights or causes in
action accruing as a result of such applications or patents, by giving testimony
in any proceeding or transactions involving such applications or patents, and by
executing preliminary statements and other affidavits, it being understood that
the foregoing covenant and agreement shall bind assigns and legal
representatives of Assignor and inure to the benefit of the assigns and legal
representatives of Assignee;

 

Assignor requests the Director of Patents and Trademarks to issue Letters
Patents of the United States (or, for any and all foreign countries, any foreign
national patent granting authority) which may be granted for said inventions to
said Assignee, its legal representatives, successors or assigns, as the sole
owner of the entire right, title and interest in and to said patents and the
inventions covered thereby.

 

8

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, We have hereunto set our hands.

 

 

PALIGENT INC.

 

 

 

 

Date:

December 14, 2004

 

By :

/s/ Salvatore A. Bucci

 

 

 

 

 

Title:

President & CEO

 

 

 

STATE OF New York

)

 

 

)

SS.

COUNTY OF New York

)

 

 

On this 14th day of December, 2004, before me, Notary Public, personally
appeared to me known to be the individual whose name is subscribed to this
instrument, and acknowledged that he/she executed it as his/her free and
voluntary act and deed for the uses and purposes mentioned therein.

 

WITNESS my hand and official seal.

 

 

/s/ Carmel T. McDonald

 

 

Notary Public

 

My Commission Expires: 9/29/2005

 

 

CARMEL T. MCDONALD

 

Notary Public, State of New York

 

No. 01MC5085770

 

Qualified in Orange County

 

Commission Expires September 29, 2005

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A TO PATENT ASSIGNMENT (UNITED STATES)

 

1)  Compound for inhibiting HIV infectivity.

Inventors:  S. K. Singh, R. J. Patch, P. V. Pallai, E. A. Neidhardt, G. P.
Pallace, K. J. Willis, T. M. Sampo, K. W. McDonald, Z. Shi

 

Issued U.S. Patents:

 

Patent No.

US 5,614,559

Issue Date:

25 March 1997

 

 

Patent No.

US 5,677,343

Issue Date:

14 October 1997

 

 

Patent No.

US 6,075,050

Issue Date:

13 June 2000

 

 

Patent No.

US 6,365,625

Issue Date:

2 April 2002

 

 

(2)  Sulfonic acid and aldehyde condensation polymers for preventing pregnancy.

Inventors:  A.J. Sonderfan, A. T. Profy, T. Chancellor, M. McKinlay

 

Issued U.S. Patent:

 

Patent No.

US 5,958,399

Issue Date:

28 September 1999

Title:

Sulfonic Acid and Aldehyde Condensation Polymers for Preventing Pregnancy

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 1.16

 

THIRD PARTY AGREEMENTS

 

Agreement dated as of October 7, 1996 by and between Procept, Inc. (a
predecessor of PALIGENT) and the Medical Research Council.

 

Agreement dated as of February 25, 1999 by and between Procept, Inc. and the
Medical Research Council.

 

Reseach and Manufacturing Contract dated as of March 14, 1994 between Pharm-Eco
Laboratories and Procept, Inc.

 

Proposal for Formulation of an Intravaginal Virucide (PRO 2000/5) dated
December 19, 1995 between Dow Dermatologics, Inc. and Procept, Inc.

 

The Proposal ‘Reformulation of PRO 2000/5 Vaginal Gel to Contain a Preservative
System’ dated January 10, 1997 between Dow Pharmaceutical Sciences, Inc. and
Procept, Inc.

 

The Quotation dated December 19, 1994 executed by Simbec Research Limited and
Procept, Inc.

 

Clinical Study Agreement dated June 27, 1995 among Academisch Ziekenhuis bij de
Universiteit van Amsterdam (“AMC-UvA”), Joep M. A. Lange, M.D., Ph.D., and
Procept, Inc.

 

Clinical Study Agreement dated March 19, 1996 among the non-profit association
LABREFIP, Dr. S. Sprecher, and Procept, Inc.

 

Clinical Study Agreement dated November 15, 1996 among the Prince Leopold
Institute of Tropical Medicine, Dr. Marie Laga, and Procept, Inc.

 

Clinical Study Agreement dated January 10, 1997 among Imperial College of
Science, Technology and Medicine, Professor Jonathan Weber, Dr. Valerie Kitchen,
and Procept, Inc.

 

Clinical Trial Agreement dated March 3, 1999 between the Division of AIDS,
National Institute of Allergy and Infectious Diseases (NIAID) and Procept, Inc.

 

Screening Agreement dated May 14, 1996 between the Division of Microbiology and
Infectious Diseases (DMID), National Institute for Allergy and Infectious
Diseases and Procept, Inc.

 

Material Transfer Agreement dated December 15, 1999 among the National Institute
of Child Health and Human Development, Dr. Richard Blye, Dr. Albert Profy and
Procept, Inc.

 

Material Transfer Agreement dated May 3, 2000 among the Centers for Disease
Control and Prevention, Dr. Clyde E. Hart, Dr. Albert T. Profy and Procept, Inc.

 

Materials Transfer Agreement dated January 7, 1997 among CONRAD, Dr. Lee
Claypool, and Procept, Inc.

 

--------------------------------------------------------------------------------


 

Materials Transfer Agreement dated January 27, 1998 among Duke University,
Professor David Katz, and Procept, Inc.

 

Consulting and Confidentiality Agreement dated June 15, 1998 among Duke
University, Professor David Katz, and Procept, Inc.

 

Materials Transfer Agreement dated October 3, 1996 among Magee-Womens Hospital,
Dr. Sharon Hillier, and Procept, Inc.

 

Research Evaluation Agreement dated December 21,1998 between Zonagen, Inc. and
Procept, Inc.

 

Agreement dated April 30, 1997 between Medical and Technical Research
Associates, Inc. and Procept, Inc.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.17

 

TRADEMARKS

 

PRO 2000/5                                   Registration No. 2082174

PRO 2000                                             Registration No. 2292972

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 1.18

 

TRADEMARK ASSIGNMENT

 

WHEREAS PALIGENT INC., formerly HeavenlyDoor.com Inc., a corporation organized
and existing under the laws of the State of Delaware and having its principal
office at 10 East 53rd Street, 33rd Floor, , New York, New York 10022
(“Assignor”), is the sole owner of the entire right, title and interest in the
trademark registrations listed on Schedule A, attached hereto (“the Marks”); and

 

Whereas, Indevus Pharmaceuticals, Inc., a corporation organized and existing
under the laws of the State of Delaware and having its principal office at 99
Hayden Avenue, Suite 200, Lexington, Massachusetts 02421 (“Assignee”), is
desirous of acquiring the entire right, title and interest in and to the said
Marks, in the United States and throughout the world, including the good will
represented by the Marks;

 

NOW, THEREFORE, for good and valuable consideration, the receipt for and
sufficiency of which is hereby acknowledged, Assignor does hereby sell, assign,
transfer and set over unto the Assignee, its legal representatives, successors,
and assigns, the entire right, title and interest in and to said Marks, together
with the entire goodwill associated with and symbolized by the Marks, together
with all common law rights, together with all rights and privileges granted and
secured thereby, including the right to sue for all causes of action related to
the Marks, and the right to sue in Assignee’s own name and to recover for any
damages and profits for past infringement, unfair competition or passing off,
said rights to be held and enjoyed by said Assignee, for its own use and benefit
and for the use and benefit of its successors, assigns or other legal
representatives as fully and entirely as the same would have been held and
enjoyed by said Assignor if this Assignment and sale had not been made;

 

Assignor also hereby agrees with the said Assignee that Assignor will not
execute any writing or do any act whatsoever conflicting with these covenants
and agreements, and that it will, at any time upon request without further or
additional consideration but at the expense of said Assignee, execute such
additional assignments and other writing and do such additional acts as said
Assignee may deem necessary or desirable to perfect, secure, record, and
register said Assignee’s enjoyment of this grant, it being understood that the
foregoing covenant and agreement shall bind assigns and legal representatives of
Assignor and inure to the benefit of the assigns and legal representatives of
Assignee;

 

4

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, We have hereunto set our hands.

 

 

 

 

 

PALIGENT INC.

 

 

 

 

 

 

 

 

 

 

 

 

Date:

December 14, 2004

 

By:

/s/ Salvatore A. Bucci

 

 

 

 

Title:

President & CEO

 

 

STATE OF New York  

)

 

 

)

SS.

COUNTY OF New York

)

 

 

 

On this 14th day of December, 2004, before
me,                                                Notary Public, personally
appeared to me known to be the individual whose name is subscribed to this
instrument, and acknowledged that he/she executed it as his/her free and
voluntary act and deed for the uses and purposes mentioned therein.

 

 

WITNESS my hand and official seal.

 

 

/s/ Carmel T. McDonald

 

 

Notary Public

 

My Commission Expires: 9/29/2005

 

 

CARMEL T. MCDONALD

 

Notary Public, State of New York

 

No. 01MC5085770

 

Qualified in Orange County

 

Commission Expires September 29, 2005

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A TO TRADEMARK ASSIGNMENT

 

Trademark

 

U.S. Registration No.

 

PRO 2000/5

 

2,082,174

 

PRO 2000

 

2,292,972

 

 

6

--------------------------------------------------------------------------------

 